                                                                                            LaCola Exhibit A - 1
                                              JOSIE MANGAN
                                                307 Laird Road
                                         Colts Neck, New Jersey 07722




January~ 2021



Chief Judge Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Dear Judge Brodie,

Hello, I am Josie Mangan, Adolfo LaCota's older and onJy sibling. I am writing to provide you
with a clearer picture of who my brother Adolfo LaCola is.


Adolfo and I are children of very hard working immigrant parents who raised us both to be
hardworking, honest and true to who we are and our values. My brother was always such a sweet
boy who literally would give the shirt off of his back to help a friend. To be honest, it was almost
always to a fault. My brother is the type of guy who was typically the life of the party and so
much fun to be around. He realJy is like a big kid- in fact he never married or had children of his
own, so my children became his surrogate children. Adolfo, being who be is, was strictly the
"fun" uncle so my children needless to say adore him, and are heartbroken (as we all are) to
know what he has done and where he has been for almost 2 years. My brother is not a bad
person. In fact be is too kind and trusting of everyone - even people he should not trust or have
dealings with. My brother's choice to do what be did was clearly wrong and of his own doing.
However, this one bad choice does not define the type of person be is. I hope this has taught him
a very hard lesson one that he is paying for dearly.


Your honor, I am respectfully requesting that you take into consideration when you sentence him
that this is his first offense and that his time served bas been so difficult because of the amount of
time be has spent in isolation because of Covid. Thanking you in advance for this opportunity to
share my thoughts with you for your consideration of my brother's fate.




                     -.   __
                      --·--.........._
                              .-/
                                       LOUIS T. MANGAN, ESQ.
                                                                                              LaCola Exhibit A - 2
                                             307 Laird Road
                                      Colts Neck, New Jersey 07722




January 3...12021




Chief Judge Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Dear Judge Brodie:

I am writing to you about my brother-in-law, Adolfo LaCola, who will appear before you for sentencing.
 I have known Adolfo since he was 13 when I first started dating his sister to whom I have been married
to for over 30 years. My first interaction with Adolfo was at his home when I came to visit his sister
while his parents were not home. I was a stranger to him and he refused to leave us alone thinking he
was protecting his sister. Although I was 17 at the time I still found it kind of endearing that the "barely-
a teenager" skinny little younger sibling was looking out for his sister.

Adolfo is one of the sweetest, kindest people I know. The guy is not a genius and he trusts those he
considers to be friends - many times to a fault. He has been taken advantage of by so-called friends
countless times yet he has never stopped giving and trying to help those who are in his life. We all
acknowledge that the decisions we make as an adult are our decision and the consequences rightfully fall
on the decision maker. However, hopefully this one bad and very stupid decision will not forever color
or diminish the quality of Adolfo's remaining years and contributions he may make in the future.

Adolfo and his sister were raised by immigrant parents who spent the vast majority of their children's
formative years working countless hours each day. Both kids had good examples of hard work but their
parents were not involved in their children's day-to day lives and there was no emphasis on education
beyond the stereotypical "read books" declarations from time-to-time. Adolfo and his sister were left to
sort out many things other children with more involved/present parents would not have to sort out alone.
I haven't always agreed with Adolfo's life choices but he never crossed the line between lawful and
unlawful line until the event for which he will be appearing before you. He is a decent person, who has
never been in trouble before and is loved by many people. I respectfully request that you take into
consideration the foregoing when arriving at Adolfo's sentence.
                                                                              LaCola Exhibit A - 3

                                           ASHLEY MANGAN
                                              307 Laird Road
                                       Colts Neck, New Jersey 07722

 February 1, 2021

 Chief Judge Margo K. Brodie
 United States District Court
 Eastern District ofNew York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Dear Judge Brodie,

 I am writing to you about my uncle, Adolfo LaCo1a. I would like to provide you with a better
 understanding of what kind of person my uncle truly is.

 Adolfo is the best uncle anyone could ask for. Ever since I was a little girl, Adolfo acted as a second father
 to me. He would always do whatever he could to put a smile on my face. Whether it was bringing me to
 my favorite arcade or treating me to a candy apple at my favorite chocolate factory, Adolfo always went
 out of his way to make my day. These special days with my uncle have turned into some of my most
 cherished memories. Adolfo was also the only person in my extended family to attend every single one of
 my dance recitals and competitions. I have been dancing since I was two, so you can only imagine the
 number of shows he has attended. At the end of each performance, he always greeted me with a beautiful
 bouquet, a tight hug, and a beaming, proud smile. Adolfo has always been one of my biggest supporters,
 and I know he always will be.

  Adolfo is one of the kindest hearted people I know. When I was in middle school, I came home to a new
  puppy gifted to me by him. At the time, I just thought it was a fantastic surprise, but I have learned that
  Adolfo found that dog tied to the side of a mailbox and wanted to give it the life it deserved. Although I
  am heartbroken to know what he has done, I know that this horrible mistake does not define the kind of
  person he truly is.

  Your honor, I am respectfully asking you to consider everything that I have told you about his character
  when you sentence him. Adolfo is a good person, but he got involved in the wrong things. Thank you for
  your time and consideration.

_ RJfeAtfully,


£ky~angan
                                                                                     LaCola Exhibit A - 4
                                            ADAM L. MANGAN
                                           333 SAVIN HILL AVE
                                           BOSTON, MA 02125



 February 2, 2021

 Chief Judge Margo K. Brodie
 United States District Court
 Eastern District ofNew York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Dear Judge Brodie:

 This letter is written in relation to the upcoming trial for my uncle, Adolfo LaCola, who I will refer to as Uncle Al.
 Uncle AI has been a big part of my life since I can form memories, and has taken what you would call an "above
 and beyond" interest in me and my life. For the last 24 years of my life, my Uncle Al has been not only my uncle
 and godfather, but my friend. He was always someone I could have a blast with and he carries a "youthful energy"
 that matched mine. We have made some amazing memories over the years. As I got older I realized that some of
 Uncle Al's life choices weren't ones that I would strive to emulate. However, one thing that could never be taken
 away from him was his huge heart and his care for others, especially my sister and I.

 Speaking to Uncle Al's life choices, he has not been known to take a traditional path in the pursuit of things he
 wants in life. He has tried being a music producer, product inventor, reality show actor, etc- the list goes on and
 on. Although he has always walked to the beat of his own drummer in the most non-traditional ways, this has never
 affected our relationship or the genuinely good person I know him to be. I have come to learn that he was easily
 manipulated by his peers and strove to please those around him at every chance, and it has been that way for his
 entire life. I personally think he has been constantly seeking success and validation because of the lack of any
 validation and relentless negativity that was directed at him from his own father. While many factors come into
 play, I truly believe that his many misguided attempts at success and constant search for validation from all the
 wrong people and in all the wrong venues is what has landed him in the horrible situation he is in today. I can only
 hope that he has learned the most valuable lesson of his life from the time he has spent incarcerated thus far.

 What I am asking of you is to please see this man for what he truly is and judge him fairly as you see fit. He is not
 a hardened criminal who strives to break the law and hurt others to get ahead, but a people pleasing, somewhat
 damaged man who has taken one too many misguided turns. He is a man that puts the wants of others above his
 own wellbeing, much to a fault as he has proven. Unfortunately, Uncle Al's pride mixed with his decision making
 abilities have failed him time and time again, and have severely hurt the quality of his life and the lives of those
 around him. My sincere hope is that he has learned from this experience and will move forward from it with a
 greater sense of self-awareness, self-love and a bit more grounding in reality.



 ~'ectfully,

~:~
                                                                        LaCola Exhibit A - 5

Honorable Chief Justice Margo K Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn NY 11201


Your Honor:

 My name is Karen C. Ford and I am requesting for you to please consider what I have to share
about my very dear friend, Mr. Adolfo LaCola. I have had the pleasure to have known AI for
approximately 6 years. Have you ever met someone that you had an immediate bond with, and a
beautiful friendship developed, one that you felt was many years in the making? Well, that was
my experience with AI. Not only do I consider him to be a dear friend but family. Mr. LaCola
has been a man who has always displayed kindness, consideration and empathy. A man who
would give you the shirt off his back if that is what I needed, even if that was all he had As a
mother of 4 there are only a select few people that I would trust to be there for any of them. AI
has been there for me when I have been ill, when I needed a friend's support, including when my
mother was suffering a long painful death. He always remembered me and made sure to check
on me to offer anything he could to help me through difficult times. I have had to endure many
medical situations and had tough times to get through. AI never failed to check on me, even if it
was just to allow me to cry and have a shoulder. I truly believe him to be one of the best
individuals in my life. Not too many people go out of their way to check on people with genuine
concern. There was not one birthday or holiday that passed that my friend AI made sure not to
miss to make sure I knew he was thinking about me. Even when my heart was broken, AI did
what he could to bring me up. I know him to be a caring, empathetic man who deserves a second
chance and consideration for leniency.

I thank you for taking the time to read this. Please feel free to reach out to me anytime. Have

a beautiful day!


Sincerely,   ~ ~ /)~ / )
Karen C Ford ~f/
KarenC Ford
4711 High Anchor St, Las Vegas NV 89121
 f} N,') I i=- )j i jV} f} !YI·B eo
 LJL-J L7DNNec+; cu+ .S+
Sf-prf~ ~ L r+ (\_)J)./ ~ '-{                                            LaCola Exhibit A - 6
                    )o.3ur

 l-e. bzu. >+~'<'-j          Lf1 do;;. 1

 RC: f+d DL Po lH C.d-ff
-j6 · ---rJ-...a... J--f.ouoK r+ b L:=:-              ,
          ~Lt.ct5-e.          dt<      lJ   D\    ~

  ~ h~ ~Ol.LJY\- A~aLfo ~O-d_oG._ 0--a-- o._ CQo-oQ
  ~ t1 ·, ~ 8l ~ 0 \)         5 ~__,z_Q)\ ::; • '02- U-J 0...-<::L b <P-j;f-
                                        _Q_A_


 j::\()L-\. J~x_Q_d e21~~..& srJ..A. P/\, , s ~ -)-;,_) ~~""'
 o,._(co--.-<± k~ ~~-\- 0-f+-'iL ~ ~                                               -»v-~
 aJ2LD ~s he..vr, <-<--- s.._., "< dL a.~v--.-<]. k:' --'-~ci fo<~-'\ s CJV- •
 c:Jt~ ~ ~ ~ AQ_c,__~ -JL ~ )'\~
-)v WtL.rf_Q_ c._~ ~ ~~'-<Ls<_ ~
 ~ ~ c:fo_C.~c._ NL'j6A.-:::9.~"'5 -}c},A:.. .--rr,~ .

~    s-h--u,t-..c:\l.. _::t-g_.__ -~QA I ~~(d·~~ ~ .:tt~
         LL-•v,   &.sv,
 ~~ ~~_a__v~/. & ~0~ ~ Q.~
 lJ..l   ·~       ";?tl O"l.Y--> -5 (51."'-.9.-   ~;.,I              ~
                                                             /)d,,_,_.__ ~
                                                          ..Q_./y>


J,<:;.JL,_Qc._ f 1 c.-__..,_ ec-C_ \.0 CL~~ _A__QC. y-:7f_;\.QA...Q... 4 L~
 ·~ ~~ .QAJ.J.'..'l__Jc..~ wl..,o W~ ~ ~\.~-c..Q
  1- J-e._ .-0,._ e,__Q_ LO~ s ~ PM s-+ fW"- S '--"'- -+a
~.:;, ~                     GPr--      ':::,'A.:> ""-'j ~-11....-   <lG/r-,          ~ ~
~~&-c._ 0-;v~& ~-'-"'""'- J~- CLQcuc                                      ...~~-:3 SD
                                                                    LaCola Exhibit A - 7
 9 u-<rt' 1:7 l--\- J ---->--L- c...v ,, c\;)_ - --Q.__.__Q fJ ...{u-.Q. - w~ ~
-ct- f:> ~ ~ ~a.b._ :;t-f~-* _J-o_ ~l G~ , -J'I}\ u___c.Lz_
S 0 -~~----.Q.__     )__.r_;)O.-r_Q_ dJl-c::_ 1 S ./ c_x,~/ ~-t~ A-SL Sr~ -~,JL,--r\~
..0;_>--   _;;k:;L.J_       (!_t:A....4....<Z.   .,_:;k- Cf....v-fl'·~          ~__...~..._   ,---Yl_.x.::,   5   LoA.   p.A- ~1


~a~ ~ --'~ /--12-C..__d)::j ;;t9 D.k---r...JJj"-..J:::-
~fD-71 sJ r L,+~ -~ -~ 1¥-._Xr'o-,.~-"" , ~
M t' jV.JWl. ~~ ~ Lu- ----m                 ~ w 6-A. cRI   _Q_        C> V-..f{___


Jv___       w      :,__UL    ---<VY-n--M¥               GL---   ....1a-t-+S2--'\ ~ c; ~ '
 d.tQcJ< ~              6h-e!.~O-                   .9A.L p~~                        ~                        S9--IA..'S.--'Z_
                                                                                                                           '
 ~ .//JLJ·(\r>t9 '~.JL _.~~/L -?-!7 ~~-S S~r-                                                            q_        ~(oc"s
  ?o;s..J-~ o/?'l_dl                             \1)_    ~~~ ~ _}~ cJt,L~
   jo p~ ~ cLz...ld::... -~ 5~~(-e....--!J.

     ~~                 '?n      <:~ ~ ~ k~ ;t;~ a~+
   k~ ~ _k!,__X6__'--- ~ (}_6'?JL5...{_bcvi/oVI.__
   ex-t ~ ~ 0"-J. ~1~0-~~ - ~p~~
  ;;fj>.Q_ ~ ~ '02_ ~ _,tel) .
     1                        JJ                           )                                                  ~
   o &o-~ -J_;,              cd<S-        c~~ -;tx:; ~ ~ ---f{o,L~ai,~
h&           I IJ    i J      (.A_J       &/Y\-       &      V.-      3 OD Q A~OJ.r.-
   0     ·            .
__..At&.VI""'-G- ;_.(_.)
                              h. D
                               J
                                         fJ 19 <-
                                     ., It(   -----
                                                      f      A..-A~
                                                           ./j\
                                                                        DO I+    t-{ ~ 62._ //77 ~
                                                                                -.J LaCola Exhibit A - 8

 8--     _./'m / <:: -+.4-k-e_ -              ev ..9-iA-'1 ~                &~.2--\. 0   __.Q__   s   ~
                                                            ./


 ~o-r-_J;(                     ~Q_Q_                  -      c)<._.,<:Q_;;,l,~ -R~ ~t.o~_s-
~ Nl-D(pc>y-,..;~ l ~) h 07/\.J~.JS+                                                Cuy\,_   dl_
(J_ () UJ\          ~.-1<__   D-     ~     :t6            .R...N   ~ :::;   OA.Q    ~ hv          0   hdh 0 u_) ~

_/~~b) .

   ~           A.JU> ~~              + ~uJ2Q~                       ~~ ~ ~B-eLt \
   (!_~ f ~~                                          d,_'-A \ ;~'J         ~           fJA-C ~ _
itA-N (-<:! '::1 ~ ~ '-6 C7v--t_                                            +~
   QCJ'y)~; ~~,'Clv-                                  .
                                                                               LaCola Exhibit A - 9
Nancy Stephenson

415 1~ Street N.

Texas City, TX 77590·



January 17, 2021



RE: Adolfo Lacota



To: The Honorable Judge Brodie




I am writing on behalf of Adolfo Lacola. Adolfo and I have been good friends for twenty years and he has
proven to be a reliable, caring and a trustworthy person. Adolfo has never gone back on his word and
remains a faithful and loyal friend. Adolfo has helped me through some difficult times in my life by being
a sounding board and being there for me when I needed him.

Adolfo has told me, he accepts full responsibility for his actions. Adolfo is human and is susceptible to
making mistakes, as are all of us.

It is my hope that this letter on behalf of Adolfo Lacola will serve as a positive and contributing factor
when the court considers this matter.



Sincerely,




Nancy Stephenson
